899 P.2d 690 (1995)
321 Or. 377
STATE of Oregon, Respondent on Review,
v.
Frank Cornelius CLAXTON, Petitioner on Review.
CC C90-11-36228; CA A70528; SC S41180.
Supreme Court of Oregon.
Submitted on Petition for Review March 23, 1994.
Decided July 20, 1995.
Steven V. Humber, Deputy Public Defender, Salem, filed the petition for petitioner on review. With him on the petition was Sally L. Avera, Public Defender.
No appearance contra.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADELEY, UNIS and GRABER, JJ.[**]

MEMORANDUM OPINION
The petition for review is allowed. The decision of the Court of Appeals is reversed, and the case is remanded to the Court of Appeals for reconsideration in the light of *691 State v. Dominguez-Martinez, 321 Or. 206, 895 P.2d 306 (1995).
NOTES
[**]  Durham, J., did not participate in this decision.